In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-608V
                                          UNPUBLISHED


    SOPHIA SIMM-BANKSTON,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: January 12, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

       On April 24, 2019, Sophia Simm-Bankston filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza (“flu”) vaccine administered on October
28, 2016. Petition at 1; Stipulation, filed at January 12, 2022, ¶¶ 1, 2. Petitioner further
alleges that the vaccine was administered in the United States, that she sustained a
SIRVA within the time period set forth in the Vaccine Injury Table, that she experienced
the residual effects of her condition for more than six months, and that there has been no
prior award or settlement of a civil action for damages as a result of her alleged condition.
Petition at 9-10; Stipulation at ¶¶ 3-5. Respondent denies that Petitioner sustained a
shoulder injury as defined in the Vaccine Injury Table; denies that the vaccine caused
Petitioner’s alleged shoulder injury, or any other injury; and denies that her current
condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on January 12, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $50,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


. SOPHIA SIMM-BANKSTON,

                Petitioner,                              No. 19-608V
                                                         Chief Special Master Corcoran
 v.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                         STIPULATION

The parties hereby stipulate to the following matters:

        1.     Sophia Simm-Bankston ("petitioner") filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the

_"Vaccine Program"). The petition seeks compensation for an injury allegedly related to

petitioner's receipt of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table

(the "Table''), 42 C.F.R. § 100.3(a).

       2.      On October 28, 2016,petitionerreceiveda flu vaccine.

        3.     The vaccine was administered in the United States.

        4.     Petitioner alleges that she sustained a shoulder injury related to vaccine

administration ("SIRVA") within the time-period set forth in the Table. She further alleges that

she experienced the residual effects of this condition for more than six months.

        5.     Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her alleged condition.

        6.     Respondent denies that petitioner sustained a shoulder injury as defined in the

                                               1 of5
Vaccine Injury Table; denies that the vaccine caused petitioner's alleged shoulder injury, or any

other injury; and denies that her current condition is a sequelae of a vaccine-related injury.

       7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

      8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive compensati>n

pursuantto 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue a

lump sum of SS0,000.00 in the form of a check payable to petitioner. This lump sum represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-l S(a).

        9.     As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to 42

.u.S.C. § 300aa-2l(a)(l) and an application, the parties will submitto further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10.    Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under42 U.S.C. § 300aa-1S(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 of this Stipulation, and any amo\Ult

awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-1S(i),

subject to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any
                                                 2of5
award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

_provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oet seq., on account of, or

in any way growing out of, any and all known or unlmown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine

administered on October 28, 2016, as alleged in a Petition filed on April 24, 2019, in the United

States Court of Federal Claims as petition No. 19-608V.

         14.    If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

         15.    If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

 conformity with a decision that is in complete conformity with the terms of this Stipulation, then

 the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

         16.     This Stipulation expresses a full and complete negotiated settlement of liability and

 damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
                                                 3 of5
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties• respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury, or any other injury or her current condition.

        18.    All rights and obligations of petitioner shall apply equally to petitioner's heirs,

executors, administrators, successors, and/or assigns.


                                      END OF STIPULATION




                                                4ofS
  .Respectfully submitted,




                                        -·----,          AUTHORIZED REPRESENTATIVE
                                                         OF THE ATTORNEY GENERAL:



  RON    C. HOMER. ESQ.
                                                     •HEATHER L. PEARLMAN
  PATRICKJ.KELLY, ESQ                                    Deputy Director
  Conway Homer, P.C.                                     Torts Branch
  16 Shawmut Street                                      Civil Division
  Boston, MA 02116                                       U.S. Department of Justice
  .617-695-1990                                          P.O.Box 146
                                                         Benjamin Franklin Station
                                                         Washington, DC20044-0146


  AUTHORIZED REPRESENTATIVE                              ATIORNEYOFRECORDFOR
  OF THE SECRETARY OF HEALTH                             RESPONDENT:
  AND HUMAN SERVICES:

z;,a,&. ~ , ~ c , ,           "1/>~ ~,,.,                ~~~~
  TAMARA OVERBY                                          JULIA M. COLLISON
  Acting Director, Division of Injury                    Trial Attorney
   Compensation Programs                                 Torts Branch
  Health Systems Bureau                                  Civil Division
  Health Resources and Services                          U.S. Department of Justice
   Administration                                        P.O. Box 146
  U.S. Department of Health                              Benjamin Franklin Station
   and Human Services                                    Washington, DC 20044-0146
  5600 Fishers Lane, 08Nl46B                             (202) 305-0102
  Rockville, MD 20857                                    julia.collison@usdoj.gov




  Dated:   f \ I16 /zo-z.L
                                                  SofS